DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments, see remarks and amendments, filed on 4/19/2021, with respect to claims 1 have been fully considered and are persuasive.  The rejection under 35 USC 103  of  Claims 1-5  has been withdrawn. 

Allowable Subject Matter

Claims 1-6 are allowed.

The following is an examiner’s statement of reasons for allowance:
  
Applicant has defeated the primary reference and submitted it is their own art. 

Referring to the claim 1 the closest prior art of record failed to teach or reasonably suggest that the limitation,  An accelerator, comprising: a plurality of ion a main magnet that generates a magnetic field; and a high frequency cavity that generates a high frequency electric field, wherein a center of an orbit of the ion is eccentric with acceleration, the magnetic field generated by the main magnet is a magnetic field distribution that decreases outward in a radial direction of the orbit, the high frequency cavity accelerates the ion up to a predetermined energy by the high frequency electric field adjusted to an orbital frequency in response to a nuclide of the incident ion, and a frequency of the high frequency electric field changes following an energy of the ion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Claims 1-6 are allowed over prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250.  The examiner can normally be reached on 8AM-5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY COHEN JOHNSON/Supervisory Patent Examiner, Art Unit 2844                                                                                                                                                                                                        



/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        6/5/2021